Sub-Item 77I Terms of New or Amended Securities Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Registrant") Dreyfus Short-Intermediate Municipal Bond Fund (the "Fund") At the meeting held on March 1, 2017, the Board of Trustees of the Registrant approved the creation of Class T shares, a description of which appears in the document incorporated by reference below: 1. The disclosure in the Fund's Class T Prospectus and the disclosure in the Fund's Statement of Additional Information areincorporated by reference to Post-Effective Amendment No. 55 to the Registrant's Registration Statement on Form N-1A, filed on March 22, 2017, effective as of March 31, 2017 ("Amendment No. 55"). 2. The disclosure in the Supplement to the Fund's Class T Prospectus dated March 31, 2017 filed on March 31, 2017 pursuant to Rule 497(e) under the Securities Act of 1933, as amended . 3. The Registrant’s Certificate of Amendment, incorporated by reference to Exhibit (a)(iii) of Amendment No. 55. 4. The Registrant's Rule 18f-3 Plan, incorporated by reference to Exhibit (n) of Amendment No. 55.
